Citation Nr: 0024495	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for symptomatic 
spondylolysis at L5, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty from February 1991 to September 
1991.  

This appeal arose from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which evaluated the veteran's 
symptomatic spondylolysis at L5, as 40 percent disabling.  
The veteran has also indicated that she believes she has a 
neck disability which should be service-connected.  This 
contention is referred to the RO for appropriate action.  


REMAND

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
which gives rise to the VA's duty to assist.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability.  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran seeks an evaluation in excess of 40 percent for 
her service-connected symptomatic spondylolysis at L5.  By a 
rating decision rendered in October 1991, the RO granted 
service connection for that disorder and assigned a 10 
percent rating effective September 1991, which was 
subsequently increased to 40 percent.  The veteran's 
disability was most recently reevaluated by the RO in January 
1999, following a November 1998 routine reexamination.  The 
veteran reported in May 1999 that she had been receiving 
ongoing treatment from private sources for her service-
connected back problem as well as her neck problem.  

A review of the record reveals that the veteran has undergone 
a VA examination for the evaluation of her service-connected 
back disability, but that no indication of pain was noted 
during the examination, and the claims folder was not 
reviewed by the examiner.  The veteran has recently 
emphasized that her back disability is productive of 
debilitating pain.  The U.S. Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board is of the opinion that an additional 
medical examination addressing these criteria, undertaken 
following a longitudinal review of the history of the 
veteran's service-connected back disability, could be 
helpful.  Also, see 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history.")

Further, according to the veteran, additional treatment has 
taken place over the past two years.  Notably, records were 
received from those sources several years ago, but they are 
not current.  Current records of any additional pertinent 
treatment would also be helpful.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment which pertain to her 
symptomatic spondylolysis at L5, and that 
she furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source she identifies.  Copies of 
the medical records from all sources she 
identifies, which are not currently of 
record, should then be requested and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of her service-connected 
symptomatic spondylolysis at L5.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination should 
include all relevant tests and X-rays.  
The examination must include measurements 
of the ranges of motion in degrees.  The 
examiner should be asked to determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether related pain could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  After completion of the above 
requested action, the RO should again 
review the claim for an evaluation in 
excess of 40 percent for symptomatic 
spondylolysis at L5, in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 



additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




